Mary Scopas
            207th Judicial District Court Reporter
          Serving Comal, Hays and Caldwell Counties
                        (512) 757-0387
                    Scopam@co.comal.tx.us



                       April 30, 2015


    First Court of Appeals
    Via TAMES Portal


    Re:   Court of Appeals Cause No. 03-15-00125-CR and
          03-15-00126, James Montoya v. The State of Texas,
          Trial Court Cause No. CR12-00635 and CR12-00637.


    To Whom it May Concern:

          I am respectfully requesting an extension due to

the fact that I believed a Motion for New Trial was filed

in this case and thus allowing 120 days to produce the

record.

          Thank you in advance for your courtesies.



                       Regards,



                       Mary Scopas, CSR 5313
                       Expiration: 12-31-16